DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Application No. 16/963,841 filed 7/22/2020 with a preliminary amendment.
Claims 2 and 3 are cancelled in the preliminary amendment.
Claims 1 and 4-11 are pending.
Claims 1, 4, 5, and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dubose et al. (US Patent Pub 2005/0076003.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dubose et al. (US Patent Pub 2005/0076003), in view of Tavernier (US Patent 10,706,450).
Priority
The instant application is a national stage of PCT/JP2018/010554 filed 3/16/2018.


Information Disclosure Statement
The information disclosure statement filed 7/22/2020 has been fully considered, initialed, and signed by the Examiner.  A copy is attached to this Office action.
The information disclosure statement filed 12/10/2020 has been fully considered, initialed, and signed by the Examiner.  A copy is attached to this Office action.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it contains legal phraseology.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 7 is objected to because of the following informalities:  
In claim 7, line 5, “obtains” should be “obtain”.
Appropriate correction is required.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5, and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dubose et al. (US Patent Pub 2005/0076003) (Dubose).
In regards to claim 1, Dubose discloses a search system comprising at least one processor configured to:
a.	search a database, in which a plurality of data items are stored, using character information entered by a user as a query (Dubose at paras. 0026, 0031)1;
b.	provide the user with a data item selected by the user from a search result (Dubose at para. 0031)2;
c.	train a learning machine to learn a relationship between character information defined as a first index of the data item selected by the user and the character information used as the query (Dubose at paras. 0031, 0044, 0045-47)3;
d.	enter a first index of a target data item into the learning machine and obtain character information of the target data item from the learning machine (Dubose at paras. 0028, 0044-47, 0050)4; and
e.	register the character information obtained from the learning machine in the database as a second index of the target data item.  Dubose at paras. 0044-47, 0050.5
In regards to claim 4, Dubose discloses the search system according to claim 1, wherein the at least one processor is configured to:
a.	record a combination of the first index of the data item selected by the user and the character information used as the query (Dubose at para. 0036), and
b.	train the learning machine to learn the relationship at predetermined timing based on the combination.  Dubose at para. 0036.6
In regards to claim 5, Dubose discloses the search system according to claim 1, wherein the at least one processor is configured to train the learning machine to learn the relationship whenever the user selects a data item.  Dubose at para. 0044.7
In regards to claim 7, Dubose discloses the search system according to claim 1, wherein the at least one processor is configured to:
a.	add a new data item to the database (Dubose at para. 0032)8, 
b.	enter a first index of the new data item into the learning machine, and obtains character information of the new data item from the learning machine (Dubose at paras. 0031-0032)9, and
c.	register the character information obtained from the learning machine in the database in association with the new data item.  Dubose at paras. 0031-0032.10
In regards to claim 8, Dubose discloses the search system according to claim 1, wherein
a.	the database stores, for each data item, a first index and a second index that is registered (Dubose at paras. 0045-47)11, and
b.	the at least one processor is configured to provide the user with a first search result based on the first index (Dubose at paras. 0057, 0060)12, and provide the user with a second search result based on the second index.  Dubose at para. 0032.13
In regards to claim 9, Dubose discloses the search system according to claim 8, wherein
a.	the data item relates to a product or service (Dubose at para. 0016)14, and
b.	the at least one processor is configured to provide the user with the first search result for displaying a page of the product or the service based on the first index (Dubose at paras. 0057, 0060)15, and provide the user with the second search result for providing a coupon of the product or the service based on the second index.  Dubose at para. 0032.16
In regards to claim 10, Dubose discloses a search method comprising:
a.	searching a database, in which a plurality of data items are stored, using character information entered by a user as a query (Dubose at paras. 0026, 0031)17;
b.	providing the user with a data item selected by the user from a search result (Dubose at para. 0031)18;
c.	training a learning machine to learn a relationship between character information defined as a first index of the data item selected by the user and the character information used as the query (Dubose at paras. 0031, 0044, 0045-47)19;
d.	entering a first index of a target data item into the learning machine and obtaining character information of the target data item from the learning machine (Dubose at paras. 0028, 0044-47, 0050)20; and
e.	registering the character information obtained from the learning machine as a second index of the target data item.  Dubose at paras. 0044-47, 0050.21

Claim 11 is essentially the same as claim 10 in the form of a non-transitory computer-readable information storage medium for storing a program (Dubose at para. 0021).  Therefore, it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dubose et al. (US Patent Pub 2005/0076003) (Dubose), in view of Tavernier (US Patent 10,706,450).
In regards to claim 6, Dubose discloses the search system according to claim 1, but does not expressly disclose wherein the at least one processor is configured to generate the learning machine based on a recurrent neural network model, a long short-term memory model, or a sequence conversion model.
Tavernier discloses a system and method for generating intent ware recommendations using machine learning models to determine user intent from a search query based on user interactions with the search results page.  Tavernier at abstract.  Tavernier discloses several types of machine learning models including recurrent neural networks.  Tavernier at col. 11, lines 7-9.
Dubose and Tavernier are analogous art because they are both directed to the same field of endeavor of learning a user’s behavior after performing a search and utilizing that knowledge to provide more relevant information.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Dubose by adding the feature of wherein the at least one processor is configured to generate the learning machine based on a recurrent neural network model, a long short-term memory model, or a sequence conversion model, as disclosed by Tavernier.
The motivation for doing so would have been to allow the system of Dubose to more accurately associate a user’s behavior based on particular search queries.  Tavernier at col. 9, lines 40-56.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
Yoshimura et al. (US Patent Pub 2006/0277165) discloses a question and answering system and data search method that utilizes semantic analysis to extraction relation data between search terms and answers.
Bartz et al. (US Patent Pub 2007/0027865) discloses a system and method for determining semantically related terms where a first index and a second index are created.
Ismalon (US Patent Pub 2008/0091670) discloses a search phrase refinement system and method using an association graph.
Sathe (US Patent 7,966,324) discloses a personalized search results page system and method based on a user’s search history and behavior.
Gupta (US Patent 8,200,687) discloses a system to generate related search queries based on user behavior.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        

	


    
        
            
        
            
    

    
        1 Database of items can relate to any number of things from web pages, to documents, to files, etc. A user provides search terms (i.e., character information) to perform a search.
        2 Search results are provided to the user.
        3 An associative memory (i.e., learning machine) is built (i.e., trained to learn) to store associations between query terms (i.e., character information) and search result items (i.e., first index of data item selected by the user).
        4 New search result items (i.e., target data item) will not have an association stored yet.  They are compared to existing associations (i.e., enter first index of a target data item into the learning machine).  The association is identified based on similarity of the result item with previously stored result items, which are associated with query terms (i.e., character information).  Thus, identifying an existing association results in obtaining the query terms.
        5 Upon identifying the query terms (i.e., character information), the new result item can also be registered with the association and have a data pair stored (i.e., register…)
        6 The combination is stored (i.e., recorded) in a directory.  The recording of associations can be configured to only occur during particular times (i.e., train… at predetermined timing based on the combination).
        7 Upon user selection (i.e., whenever the user selects a data item), the association is stored (i.e., train the learning machine to learn the relationship).
        8 An advertisement (i.e., a new data item) is to be added. 
        9 The advertisement is compared to learned associations (i.e., enter first index … into the learning machine).  Since associations comprise query terms (i.e., character information) associated with the item identifier (i.e., first index), it’s interpreted that during comparison with the associations, given an item identifier (i.e., first index), the character information is obtained.
        10 Based on obtaining the query terms (i.e., character information) associated with the advertisement, a new association is created (i.e., register the character information … in association with the new data item).
        11 The associative database stores a data pair comprising the query words (i.e., second index) and the name of the data item (i.e., first index).  
        12 In response to a user search, the user is presented with links to webpages, such as for Campmor (i.e., first search result for displaying a page of the product), which is based on the association of the query words “camping gear” (i.e., second index) and the snippet, which includes the site name (i.e., first index).  Thus it is based on the first index.
        13 Advertisements (i.e., providing a coupon of the product) are also provided based on comparisons with the learned associations and the search vocabularies (i.e., second index).
        14 The system can be used database of products.  Advertisements are items that relate to a product or service.  These are stored and associated with prior queries of a user (i.e., 
        15 In response to a user search, the user is presented with links to webpages, such as for Campmor (i.e., first search result for displaying a page of the product), which is based on the association of the query words “camping gear” (i.e., second index) and the snippet, which includes the site name (i.e., first index).  Thus it is based on the first index.
        16 Advertisements (i.e., providing a coupon of the product) are also provided based on comparisons with the learned associations and the search vocabularies (i.e., second index).
        17 Database of items can relate to any number of things from web pages, to documents, to files, etc. A user provides search terms (i.e., character information) to perform a search.
        18 Search results are provided to the user.
        19 An associative memory (i.e., learning machine) is built (i.e., trained to learn) to store associations between query terms (i.e., character information) and search result items (i.e., first index of data item selected by the user).
        20 New search result items (i.e., target data item) will not have an association stored yet.  They are compared to existing associations (i.e., enter first index of a target data item into the learning machine).  The association is identified based on similarity of the result item with previously stored result items, which are associated with query terms (i.e., character information).  Thus, identifying an existing association results in obtaining the query terms.
        21 Upon identifying the query terms (i.e., character information), the new result item can also be registered with the association and have a data pair stored (i.e., register…)